PER CURIAM.
This is an appeal from an order of final summary judgment in favor of the insurer in an action seeking uninsured motorist benefits. On the authority of Universal Underwriters Ins. Co. v. Morrison, 574 So.2d 1063 (Fla.1990) (on rehearing), we reverse. The language of the policy in question is virtually identical to the language of the policy in Morrison. As in Morrison, coverage should be determined by the language of the policy and not by the statutory minimum requirements set forth by section 627.727, Florida Statutes (Supp.1984).
Reversed and remanded for further proceedings consistent with this opinion.